The Court

— “ Counsel has my opinion upon the showing as it was made, and. if there is any other view to be presented, I will hear him upon a petition for rehearing; but at present I should adhere to that opinion.”
How, one of the grounds of demurrer also is that for anytime prior to July 7,1865, the plaintiffs are barred by reason or by force of the statute of Illinois of February 4,1849. I confess that as I thought about that question I could not understand logically why the provision of the state statute did not apply if there were no statute of the United States; but the weight of authority is the other ,way, and I think my business here holding this court is to be governed by the weight of authority. Purely upon the Weight of authority, therefore, I overrule that view, and hold that the state statute of limitations has no application.